DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on June 7th, 2022, has been entered. 
Upon entrance of the Amendment, claim 10 was amended. Claims 1-16 are currently pending. 
Claim 10 was objected to because of informalities. Claim 10 has been amended as suggested. The objection of claim 10 has been overcome and is withdrawn.
Claims 10-16 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Claim 10 has been amended, however, the rejections of claim 10 and its dependent claims under 35 U.S.C. § 112(a) have not been overcome. The claims have been amended as “one of the at least one of the two conductive interconnects is electrically connected to two of the conductive elements”. As seen in Fig. 3A, the conductive interconnect is not electrically connected to two of the conductive elements which have fingers interdigitated with each other. Each of the conductive interconnects electrically connect to only one of the conductive elements. If one of the interconnect is electrically connected to two of the conductive elements, the interdigitated fingers are shorted together.
Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered. The claim, as being amended, are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), which do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments respect the rejection of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
The Applicant has argued “Examiner equates the conductive element of Claim 1 to a bond pad 306 of Bayan. The bond pad of Bayan does not have any fingers.” The examiner respectfully disagrees. The fingers are clearly seen in Fig. 4. Elements 306 seen in Fig. 3, which illustrates the cross-sectional view, are parts of fingers 314a-b (column 6, lines 56-58). 


    PNG
    media_image1.png
    904
    1169
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 10 recites “the fingers of each of the conductive elements interdigitated with each other; … wherein one of the at least one of the two conductive interconnects is electrically connected to two of the conductive elements”. The claimed limitations have no support from either the specification or the drawings. Particularly, none of the embodiments described in the specification, nor the drawings, discloses the claimed feature of “one of the at least two conductive interconnects is electrically connected to two of the conductive elements”. Fig. 3A illustrates conductive elements including a base and fingers extending from the base, however, the conductive interconnect is not electrically connected to two of the conductive elements which have fingers interdigitated with each other.
Claims 11-16 are rejected since they inherit the lack of written description from the claim which they depend from.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein one of the at least one of the two conductive interconnects is electrically connected to two of the conductive elements” in the last 2 lines.  There is insufficient antecedent basis for “the at least one of the two conductive interconnects” in the claim. Further, the phrase “one of the at least one of the two” is confusing. 
Claims 11-16 are rejected since they inherit the deficiencies from the claim which they depend from.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bayan et al. (U.S. Patent No. 7,705,476) in view of Lai et al. (U.S. Patent No. 9,515,039).
Regarding to claim 1, Bayan teaches an electronic package comprising:
a substrate including conductive elements electrically connected to an integrated circuit of the substrate (Figs. 4-5, substrate 302 including conductive elements 314a-b, which include array of elements 306, electrically connected to an integrated circuit of the substrate), a portion of at least one of the conductive element in between fingers of another conductive element (Fig. 4, a portion of at least one of the conductive element in between fingers of another conductive element);
at least two conductive interconnects, each electrically coupled to the integrated circuit via the conductive elements (Figs. 4-5, elements 308; column 6, line 50); and
a portion of a leadframe attached to the first portion of each of the at least two conductive interconnects (Fig. 4, elements 314c; column 6, lines 43-44).
Bayan does not disclose the at least two conductive interconnects include different size and shape from one another, and each of the at least two conductive interconnects include a first portion including tin and a second portion of copper, the second portion attached to the conductive elements.
Lai teaches conductive interconnects include different size and shape from one another (Fig. 2B, conductive interconnects 21 and 22 have different size and shape from one another), and each of conductive interconnects include a first portion including tin (column 4, line 5) and a second portion of copper (column 4, lines 3-4), the second portion attached to conductive elements (Fig. 2B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayan in view of Lai to configure the conductive interconnects having different size and shape from one another, and each of the conductive interconnects including a first portion including tin and a second portion of copper, the second portion attached to the conductive elements, in order to provide appropriate current to power and signal lines.
Regarding to claim 2, Lai teaches one of the at least two conductive interconnects has a thickness extending away from the conductive elements greater than a width extending perpendicular to the thickness (Fig. 2B-B’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bayan to configure one of the at least two conductive interconnects having a thickness extending away from the conductive elements greater than a width extending perpendicular to the thickness in order to compensate for the difference in distance between the substrate and the lead-frame.
Regarding to claim 3, Lai teaches at least one of the conductive interconnects is polygonal in shape (Fig. 2B-B’, square/rectangular is a polygonal shape). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bayan to configure at least one of the conductive interconnects is polygonal in shape in order to prevent voids formed in the via.
Regarding to claim 4, Lai teaches at least one of the conductive interconnects is rectangular in shape (Fig. 2B-B’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bayan to configure at least one of the conductive interconnects is rectangular in shape in order to prevent voids formed in the via.
Regarding to claim 5, Lai teaches at least one of the conductive interconnects has an aspect ratio greater than 1:1 (Fig. 2B-B’, rectangular in shape has an aspect ratio greater than 1:1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bayan to configure at least one of the conductive interconnects has an aspect ratio greater than 1:1 in order to compensate for the difference in distance between the substrate and the lead-frame.
Regarding to claim 6, Bayan teaches an insulating layer provided over the substrate and in between the at least two conductive interconnects (Fig. 5, element 320; column 7, line 30).
Regarding to claim 7, Lai teaches the height difference between two elements is greater than 8 μm. Lai and Bayan does not specifically disclose the second portion has a thickness of about 25-55 μm, however, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the second portion having a thickness of about 25-55 μm in order to provide sufficient strength and conductivity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 8, Lai teaches the height difference between two elements is greater than 8 μm. Lai and Bayan does not specifically disclose at least one of the electrically conductive interconnects has a thickness of about 60 μm, however, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure at least one of the electrically conductive interconnects having a thickness of about 60 μm in order to provide sufficient strength and conductivity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 9, Lai teaches the first portion includes SnAg or NiSnAg (column 4, line 5).
Allowable Subject Matter
Claims 10-16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112 (b), set forth in this Office action.
The examiner suggests the last two lines of claim 10 to be amended as “wherein one of the at least two conductive interconnects is electrically connected to one of the conductive elements”.   
Claim 1 and its dependent claims would be allowable if the limitation “wherein one of the at least two conductive interconnects is electrically connected to one of the conductive elements” is incorporated into claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828